August 31, 2006


Mr. W. Andrew Messer
6947 Main Street
Frisco, TX 75034
Mr. Henry E. Steck
Harrison Steck Hoover & Drake, P.C.
512 Main Street, Suite 1100
Fort Worth, TX 76102

RE:   Case Number:  04-0984
      Court of Appeals Number:  05-03-01460-CV
      Trial Court Number:  02-4771-L

Style:      CITY OF IRVING
      v.
      INFORM CONSTRUCTION, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |